Order entered May 14, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-01111-CR

                                  DAMIAN ELDER, Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 4
                                   Dallas County, Texas
                           Trial Court Cause No. F12-53551-K

                                             ORDER
        The Court REINSTATES the appeal.

        On April 22, 2014, we ordered the trial court to make findings regarding why appellant’s

brief has not been filed. We ADOPT the findings that: (1) appellant desires to pursue the

appeal; (2) appellant is represented by retained counsel Jeffery Buchwald; (3) Mr. Buchwald’s

explanation for the delay in filing appellant’s brief is that the reporter’s record of the motion for

new trial was not filed until after appellant’s brief was due; and (4) Mr. Buchwald requested

additional time to file appellant’s brief. We note that the supplemental reporter’s record was

filed on April 1, 2014 and the appeal was not abated for findings until April 22, 2014.

Accordingly, we DO NOT ADOPT the finding that appellant should be given sixty more days

to file his brief.
        We ORDER appellant to file his brief within FORTY DAYS of the date of this order. If

the brief is not filed by that date, we will order the appeal submitted without briefs. See TEX. R.

APP. P. 38.8(b)(4).

        We DIRECT the Clerk to send copies of this order, by electronic transmission, to

counsel for all parties.


                                                     /s/    DAVID EVANS
                                                            JUSTICE